Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11016199. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.


Application: 17235333 claim 1
Patent/co-pending application: 11016199 claim 1


1. method comprising: 
receiving a first and a second set of satellite observations;
method for determining a mobile receiver position comprising: 
receiving a first and a second set of satellite observations
2. determining a first ambiguity set associated with the first set of satellite observations and a second ambiguity set associated with the second set of satellite observations;
transforming the first and second ambiguity sets to a shared intersection space;
determining a first fixed ambiguity set associated with the first set of satellite observations and a second fixed ambiguity set associated with the second set of satellite observations, wherein the first fixed ambiguity set is associated with a
first transformation and the second fixed ambiguity set is associated with a second transformation;
3. determining whether ambiguities from the first and second ambiguity sets are valid based on a comparison of the first and second ambiguity sets in the shared intersection space; and
determining a first and a second intersection transformation from the first and second transformations, wherein the first and second intersection transformations transform the first and second fixed ambiguity sets to a shared
intersection space;
4. when the ambiguities are valid,
determining cross-validated ambiguities from the first and second fixed ambiguity sets, wherein a cross-validated ambiguity is identified when a number of differing ambiguities from the first and second fixed ambiguity sets in the shared intersection space is less than a threshold; and
5. determining a position of a GNSS receiver based on at least one of the first or second ambiguity sets.
determining the mobile receiver position based on at least one of the first or second fixed ambiguity sets.



	In steps 2-4 of the current application are essentially broader steps 2-4 of the patented case except for the threshold limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green (20180299562).
Regarding claims 1-2 and 12-13, Green discloses a processing module with method configured to:
receive a set of satellite observations measured using a GNSS receiver (computer system accesses double-differenced pseudorange measurements and carrier phase measurements, Abstract);
determine a first ambiguity set and a second ambiguity set associated with the set of satellite observations (fixed and float range ambiguity estimate modules 109/125, Fig. 1);
transform the first and second ambiguity sets to a shared intersection space (measurement combining module 106);
determine whether ambiguities from the first and second ambiguity sets are valid based on a comparison of the first and second ambiguity sets in the shared intersection space (validation threshold 111, Fig. 1, paragraph 0065); and
determine a position of the GNSS receiver based on at least one of the first or second ambiguity sets.
Regarding claims 3-4 and 14, Green discloses wherein transforming the first and second ambiguity sets to a shared intersection space comprises determining a first intersection transformation that transforms the first ambiguity set to the shared intersection space and a second intersection transformation that transforms the second ambiguity set to the shared intersection space (carrier phase and pseudorange measurements).
Regarding claims 8 and 17, Green discloses wherein determining the first and second ambiguity sets comprises determining first and second ambiguity set hypotheses by, for each of the first and second ambiguity set:
determining a set of float phase ambiguities using a filter; and
determining a set of integer phase ambiguity hypotheses using an integer search algorithm (paragraph 0005-0006).
Regarding claims 9 and 18, Green discloses wherein the first and second ambiguity sets are determined by performing hypothesis testing comparing integer phase ambiguity (statistical model 119, statistical model is a hypothesis testing) hypotheses from the set of integer phase ambiguity hypotheses, wherein the first and second ambiguity sets comprise integer phase ambiguities from the respective set of integer phase ambiguity hypotheses, wherein the integer phase ambiguities meet a selection criterion.
Regarding claims 10, 19, Green discloses a vehicle comprising a vehicle processor, wherein the vehicle processor determines vehicle operation instructions based on the position of the GNSS receiver (for flight navigation systems for aircraft, ground-based augmentation systems, road-based navigation system for vehicles, paragraph 0073)(flight navigation is based a GPS receiver and the vehicle/aircraft operation is based on the location).
Regarding claim 11, Green discloses further comprising determining a union of ambiguities between the first and second ambiguity sets, wherein the union of ambiguities is used to determine the GNSS receiver position (data-driven validation is initiated on the difference between the float range ambiguity estimates and the fixed range ambiguity estimates to validate the correctness of the fixed range ambiguity estimate. Then, upon determining that the fixed range ambiguity estimates are valid, the estimate of the relative position between the receivers is corrected, Abstract).
Regarding claim 20, Green discloses wherein the processor independently determines the first ambiguity set and the second ambiguity set (float and fixed ambiguity are two modules independently determine; pseudorange and Carrier phase measurements are two modules, Fig. 1).


Allowable Subject Matter
Claims 5-9, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov